Case: 20-61125     Document: 00516268373         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 5, 2022
                                  No. 20-61125
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Juan Ponce-Cabrales,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A089 936 965


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Ponce-Cabrales, a native and citizen of Mexico, petitions for
   review of the Board of Immigration Appeals’s (BIA) decision dismissing his
   appeal from the denial of his application for cancellation of removal. Ponce-
   Cabrales contends that BIA erred in adopting the IJ’s determinations that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61125      Document: 00516268373           Page: 2     Date Filed: 04/05/2022




                                     No. 20-61125


   failed to demonstrate ten years of continuous presence in the United States
   and that his removal would cause exceptional and extremely unusual
   hardship to his qualifying relatives.
          We review the findings of the BIA under the substantial evidence
   standard and will reverse only when the evidence compels a contrary result.
   See Guerrero Trejo v. Garland, 3 F.4th 760, 774 (5th Cir. 2021). Cancellation
   of removal is available to applicants who have been continuously present in
   the United States for 10 or more years prior to filing an application, who can
   establish good moral character during that time, who have no disqualifying
   convictions, and whose spouse, children, or parent would suffer exceptional
   and extremely unusual hardship if the applicant were removed. 8 U.S.C.
   § 1229b(b)(1). Pursuant to the stop-time rule, the period of continuous
   physical presence is deemed to end when an applicant is served with a notice
   to appear. § 1229b(d)(1)(A).
          Ponce-Cabrales was served with a Notice to Appear on October 27,
   2010. During an initial hearing, Ponce-Cabrales admitted that his date of
   entry was in March 2001.          Moreover, he acknowledged that he was
   apprehended and returned to Mexico sometime between 1999 and 2001 and
   that he first filed income taxes in 2002. While he later testified that he
   entered in 2000, the testimony was inconsistent with his previous admission.
   Additionally, his witnesses’ assertions regarding his year of entry were not
   unequivocal. Thus, the record does not compel a finding that Ponce-
   Cabrales had ten years of continuous presence in the United States before
   being served with a notice to appear. See Zermeno v. Lynch, 835 F.3d 514, 519-
   20 (5th Cir. 2016). Because resolution of this issue is dispositive as to his lack
   of eligibility for cancellation of removal, see § 1229b(b)(1), we do not consider
   his argument regarding the hardship determination. See INS v. Bagamasbad,
   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are not




                                           2
Case: 20-61125     Document: 00516268373         Page: 3   Date Filed: 04/05/2022




                                  No. 20-61125


   required to make findings on issues the decision of which is unnecessary to
   the results they reach.”)
          Accordingly, the petition for review is DENIED.




                                        3